Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 4/19/2021, with respect to the rejection(s) of claim(s) 1-5, 8-11, 13-14, 16-18 and 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cook.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bladel (US Patent Pub. 20160119282) in view of Cook (US Patent 6961783).

As per claims 1, 8 and 13:  Bladel discloses a computing system, comprising:
a processor: and
a non-transitory storage medium storing instructions executable on the processor to: (Paragraph 80; the top tier may indicate domain names wherein all history records indicate that all domain-related records (e.g., WHOIS information) represent a complete and verified domain name history):
access information related to an Internet Protocol (IP) address provided in a Domain Name System (DNS) response to a DNS request including a domain name, the DNS request being from an electronic device to a DNS server (Paragraph 77; Input received from the user interface 315 may be transmitted to server(s) 210, stored in data storage 230, and later accessed and analyzed to determine the trust level associated with a particular domain name);
Paragraph 53, 77; The one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315);
determine whether to allow the electronic device to access the IP address based on the security level and a comparison of the domain name to historical domain name access information (Paragraph 85; the domain report module 305 may be configured to analyze the domain name's historical data, such as domain name history, consistent chain of title vs. breaks in the chain of title, disputes related to the domain name etc., in light of the tier structure defined in the rules. The domain report software 305 may then determine the domain name's score/placement within the tiered trust mark system according to the domain name history (Step 610)); and
Bladel does not specifically disclose in response to determining to allow the electronic device to access the IP address, send a response that allows the electronic device to access the IP address.
Cook discloses the processor is configured to receive a request from a client for an IP Address of a domain name, look up the domain name in the access control list, and send the client a reply containing the IP address of the domain name if the client is authorized in the access control list to receive the IP address, and deny the request if claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Bladel and Cook in it’s entirety, to modify the technique of Bladel for determine the trust level associated with a particular domain name by adopting Cook's teaching for send the client a reply containing the IP address of the domain name if the client is authorized in the access control list to receive the IP address. The motivation would have been to improve IP address access based on security level.
As per claims 2 and 10:  The computing system of claim 1, wherein the updating of the security level, comprises:
updating an aggregate security metric based on at least one of the DNS request or the DNS response; and updating the security level based on a comparison of the aggregate security metric to security level criteria (See Bladel; Paragraph 53, 77; The one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315).
As per claim 3:  The computing system of claim 2, wherein the aggregate security metric is based on a quantity of DNS requests resulting in non-resolving responses See Bladel; Paragraph 84; The domain report software 305 may be configured to receive a request for history and/or trust mark for a domain name).
As per claim 4:  The computing system of claim 2, wherein the updating of the security level is based on a frequency the aggregate security metric exceeded a threshold or an amount of time at which the security level has been heightened (See Bladel; Paragraph 75; The one or more rules may comprise logic, algorithms and/or other software instructions used to calculate a threshold wherein, if the domain name history indicates that certain minimum requirements have been met).
As per claim 5:  The computing system of claim 1, wherein the instructions are executable on the processor to augment the historical domain name traffic information based on machine learning (See Bladel; Paragraph 67; the domain name history, as well as the verification of the domain name, described below, may be immediately available to users. Such embodiments may be useful for an aggregation and/or listing service that lists all available domain names where users desire access to domain name information without requiring a search).
As per claim 9:  The method of claim 8, further comprising: intercepting, by the computing system, the DNS response from the DNS server; and in response to determining to allow the electronic device to access the IP address, forwarding, by the computing system, the DNS response to the electronic device (See Bladel; Paragraph 53, 77; the one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315).
As per claim 11:  The method of claim 8, further comprising: determining, by the computing system, to enter the domain name filtering security level based on the updating of the security level (See Bladel; Paragraph 79; One non-limiting example may include a 3-tiered trust mark system. For demonstrative purposes, the three tiers may be divided into a top or "green" tier, a bottom or "red" tier and a middle or "yellow" tier).
As per claim 14:  The machine-readable non-transitory storage medium of claim 13, wherein the instructions to update the security level comprise instructions to:
compare DNS activity during a time period to security level criteria; and update the security level based on the comparison (See Bladel; Paragraph 53, 77; The one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315).
As per claim 16:  (New) The computing system of claim 1, wherein the instructions are executable on the processor to:
intercept the DNS response from the DNS server, wherein the sending comprises forwarding the DNS response including the IP address from the DNS server to the electronic device (See Bladel; Paragraph 53, 77; the one or more rules may comprise parameters that define the structure of the tiered trust mark system. In some embodiments, a software engineer or system administrator may design the system to include the parameters, logic and/or algorithms for each rule. In other embodiments, the parameters, logic and/or algorithms of each rule may be defined and or updated by individual users via a user interface 315).
As per claim 17:   (New) The computing system of claim 1, wherein the instructions are executable on the processor to: 
in response to determining to not allow the electronic device from accessing the IP address, send a further response that blocks the electronic device from accessing the IP address (See cook; claim 1).
As per claims 18 and 20:   (New) The computing system of claim 17, wherein the further response comprises an NXDOMAIN response (See cook; claim 1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433